ON MOTION FOR REHEARING
DICE, Judge
On original submission, we did not pass upon the question of appellant’s motion for continuance because the record did not show that the motion was called to the attention of the trial judge. In supplemental transcript, appellant attempts to show by certain entries on the court’s criminal docket that the motion was presented to the court and that the same was overruled with an exception to such ruling reserved by appellant. This court has no authority to accept mere docket entries in lieu of judgments and orders. 4 Tex. Jur. 176, sec. 126, Appeal and Error — Criminal Cases; Demus v. State, 111 Tex. Cr. R. 237, 16 S.W. 2d 251.
We have again considered appellant’s complaint of the court’s charge and remain convinced there is no fundamental error therein.
The motion is overruled.
Opinion approved by the Court.